Title: Abigail Adams to John Quincy Adams, 22 May 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London May 22 1786
     
     I have time only to write you a line or two, not expecting captain Bigolow to Sail so Soon. I was yesterday informd that he would not go till the middle of the week, but this morning he has sent for the Letters. I thought your sister had letters, but she says they are not ready. She wrote you by mr Jenks 3 weeks ago. I must refer you to your Friend Storer for further information as I have written to him more particularly. I send you a Book which was presented us by the Author. Your Friend Murry dinned with us yesterday and wonders he does not hear from you. Tis probable you will meet with some curious annecdotes in the English papers respecting Lord Gorge Gorden, mr Simon Tufts and mr Lewis Gray, Who took it upon them to assert that your Pappa received his Sallery Quarterly from Count d Adhémar the french Ambassador. I designd to have transmitted the whole correspondence to dr Tufts, but have not time to write him. The Publick advertizer is the paper which contains the matter, and in which they are challenged to produce their evidence. Not a Syllable has since appeard. Adieu yours
     
      AA
     
    